DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-21 are pending in the application.
	In the response filed 18 January 2022, claims 1-3, 6, 8, 16, and 18-19 were amended and new claim 21 was newly entered.  These amendments have been entered.
	
Drawings
The drawings were received on 18 January 2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David R. Price (Reg. No. 31,557) on 11 February 2022.

The application has been amended as follows: 
Claim 1 was amended as follows:
	--1.  A ball joint (10) for a wiper system, the ball joint comprising a ball shell (12), a ball head (14) within the ball shell (12), a hinged rod (16) into which the ball shell (12) is inserted ; wherein the securing means (18, 181) is groove-shaped and has a third U-shaped cross section in a second plane perpendicular to the first plane and perpendicular to a direction of insertion of the ball head (14) into the ball shell (12) and two limbs (26) connected together at a connection at one end, wherein each of the limbs (26) forms a respective one of the opposing U- shaped cross-sections in the first plane, wherein the limbs (26) and the connection form the third U-shaped cross-section, and wherein the connection engages around an axial end (30) of the hinged rod (16).--

Claim 2 was rejoined.

Claim 3 was amended as follows:
	--3.  The ball joint (10) as claimed in claim 1,  wherein the ball shell (12) has a surface including the opening (20), and wherein the  two limbs (26) of the securing means  determine the blocking distance (d) and  extend on both sides of the surface.--

Claim 4 was canceled.
Claim 6 was amended as follows:
	--6.  The ball joint (10) as claimed in claim 1,  wherein an edge (22) of the hinged rod in a circumferential direction (2) protrudes into the groove-shaped securing means (181).--

Claim 7 was canceled.

Claim 9 was canceled.

Claim 10 was rejoined.

Claim 14 was rejoined and amended as follows:
	--14.  A method for assembling a ball joint (10) as claimed in claim 1, wherein the ball shell (12) is injection-molded onto the hinged rod (16) and the ball head (14) is inserted and is secured by the securing means (18), wherein the securing means (18) is moved along the hinged rod (16)  after the ball head (14) has been inserted.--

Claim 15 was rejoined.

Claim 16 was rejoined.


Claim 17 was amended as follows:
	--17.  The ball joint (10) as claimed in claim 1, wherein the securing means (18 consists of plastics and/or sheet metal, wherein the two limbs (26) of the securing means  determine the blocking distance (d).--

Claim 18 was amended as follows:
	--18.  The ball joint (10) as claimed in claim 1, wherein the two limbs (26) of the securing means  form the blocking distance (d), wherein the securing means (181, 182) blocks the opening (20) with a side wall (32), and wherein the side wall (32) comprises a slot (35) with the blocking distance (d) and a chamfer (34) in the region of free ends (19) of the two limbs (26).--

Claim 19 was canceled.

Election/Restrictions
Independent claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all method claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action mailed on 17 February 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner note that, while the Species requirement between Species A, B, and C has NOT been withdrawn, several claims that depend from claim 1 and are still compatible embodiment of elected Species A (Figs. 2a-2b) and the language of claim 1 have been rejoined.  The remaining previously-withdrawn claims were not compatible with the embodiment of elected Species A (Figs. 2a-2b) and the language of claim 1 and have thus been canceled.

Reasons for Allowance
Claims 1-3, 5-6, 8, 10-18, and 20-21.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended above to incorporate the majority of the subject matter of previous claim 19, which defines a “third U-shaped cross-section” and accordingly requires a “groove-shaped” securing means that has a U-shape arranged to engages around an axial end (30) of the hinged rod (16; see instant Figs. 2a and 2b) in addition to the two opposing U-shaped cross-sections of the limbs (26), which provide the blocking distance to retain the ball head (14) within the ball shell (12).  This particular combination of claimed limitations defining such a shape of the securing means and arrangement on the end of the hinged rod is not taught or disclosed by any of the prior art documents of record, nor would it be obvious since there would have been no teaching, suggestion, or motivation therefor.  Accordingly, independent claim 1, as amended above, is considered allowable over the prior art of record.  The remaining claims are considered allowable at least due their direct or indirect dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678